DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 01/19/2021 have been entered. Claims 1, 3-7, 9-14, 17-18, and 20 remain pending in the application. 
REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-14, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a handle assembly where a distal portion is movable along the longitudinal axis relative to a proximal portion and a plunger pin extends through a slot of the distal portion and into an aperture of the proximal portion, in combination with the remaining limitations of the claim. The closest prior art is Xu et al. (WO 2016/192096) which discloses the limitations of claim 1 but is silent regarding the distal portion being movable along the longitudinal axis relative to a proximal portion. Furthermore, Braddock et al. (US 5,409,498) discloses the limitations of claim 1 but is silent regarding the plunger assembly including a plunger pin extending through a slot of the distal portion and into an aperture of the proximal portion. Regarding claim 11, the prior art of record fails to teach or render obvious a plunger assembly wherein a biasing element is disposed within a cavity of a distal portion, a proximal portion is configured to pivotally engage a portion of a surgical instrument, and a plunger pin extends through a slot of the distal portion and into an aperture of the proximal portion, wherein the biasing element is disposed distally of the plunger pin, in combination with the remaining limitations of the claim. The closest prior art is Xu et al. (WO 2016/192096), which teaches the limitations of claim 11, but is silent regarding the biasing element being disposed distally of the plunger Regarding claim 18, the prior art of record fails to teach or render obvious a surgical instrument having a plunger assembly wherein a biasing element is disposed within the cavity of a distal portion and a distal end of a proximal portion is in contact with the biasing element, and further comprising a plunger pin extending through a slot in the distal portion of the plunger assembly and at least partially though an aperture in the proximal portion of the plunger assembly, in combination with the remaining limitations of the claim. The closest prior art is Braddock et al. (US 5,409,498), which teaches the limitations of claim 18, but is silent regarding a plunger pin extending through a slot in the distal portion of the plunger assembly and at least partially though an aperture in the proximal portion of the plunger assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.N.L./Examiner, Art Unit 3771        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771